64 F.3d 675
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.BINGO CARD MINDER CORP., Plaintiff - Appellee,v.POWER BINGO, LTD., Defendant - Appellant.
No. 95-1310.
United States Court of Appeals, Federal Circuit.
Aug. 09, 1995.

1
John P. O'Banion, Gerber, Ritchey & O'Banion, Carmichael, CA.


2
Bernard P. Simons, Sanders, Barnet, Goldman, Simons & Mosk, Los Angeles, CA. for defendant/appellant Power Bingo, Ltd.


3
Jeffrey J. Parish, Rosenblum, Parish & Isaacs, San Francisco, CA.


4
C.D.Cal.


5
DISMISSED.

ORDER

6
(Proposed)


7
On July 11, 1995, Appellant Power Bingo, Ltd. filed a voluntary petition for relief under chapter 11 of Title 11 of the United States Bankruptcy Code with the United States Bankruptcy Court for the Central District of California.  On that same date, Power Bingo's bankruptcy counsel issued a Notice of Automatic Stay of all proceedings under 11 U.S.C. Sec.362(a).


8
Accordingly, pursuant to Rule 47.10 of this Court's Rules of Practice the appeal is hereby dismissed without prejudice to the Appellant reinstating the appeal within 30 days after the stay is lifted or the bankruptcy proceeding is concluded.


9
IT IS SO ORDERED.